Title: To James Madison from Ebenezer Sage, 18 July 1812
From: Sage, Ebenezer
To: Madison, James


Sr.
Sag harbor. L Island July 18th. 1812
On my return to this place I found that the Citizens had assembled in a number of places, and appointed Committees to devise the most effectual means of defence, in the event of an attack from the enemy. This port lies near Gardiners Bay: the best harbor for a fleet in the United States and where the british usually wintered their fleets in the time of the revolution. On Application, some years since, the G[o]vernment built us a Magazine & Arsenal, and furnished with four heavy cannon, and promised that if war should take place we should be provided with three or four Gunboats, for the defence of the harbor, for which kind of defence it is extremely well calculated, admitting vessels no larger than two or three hundred tons, and through a long narrow & crooked channel. The Secretary of the Navy assured me before I left Washington, that he would order on three Gun boats. In this little system of defence one very essential thing is still wanting, Men. Four companies have been detached from Gen. Rose’s brigade in this vicinity, and the people here have instructed their Committee to pray you through the Secretary of War, that those four companies may be stationed for the defence of this coast, one company at this port, and the others in such places as shall be deemed best. We have also in this place a small company of Artillery, half of which have lately been drafted and ordered to New York; this appears to the people improper, as our shores are more exposed & have less means of defence than any portion of the Sea Board of the State. The people here almost unanimously approve and will support the measures of the Government, they are organizing and arming themselves, from the veterans of 60, to the youth of 16. All they ask, is that the draft from the Militia, more immediately designed for defence may be stationed near their own homes, and in this they think they are justified, by the exposed situation of this part of the country. With the highest respect I am Sir your most Obt Servt
E Sage
